DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a lens vent fluidly coupling the lens cavity and the battery cavity; a battery disposed within the battery cavity; and a desiccant patch coupled to a side of the battery, wherein moisture introduced into the battery cavity by the battery, the lens cavity, or the lens vent is absorbed by the desiccant patch.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (Patent No. US 8,619,185 B2) discloses a dehumidifying agent arranged in the adhesion member to absorb moistures from an interior of the image sensor module.
Hockaday et al. (Patent No. US 6,772,448 B1) discloses an eyewear device comprising a frame, lenses on the frame, a gasket coupled to the frame contacting a user's face, thermally conductive fluid-absorbing contact channels on the frame for conducting heat from the face to air flowing into the face-lens volume while impeding transfer of moisture to the face-lens volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878